Citation Nr: 1738715	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to August 1971.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.     

The Veteran presented testimony before the Board in September 2014; the transcript has been associated with the record.   Thereafter, in April 2015, the Board reopened the claim on appeal, finding that new and material evidence had been submitted since the last, November 2008, final decision.  The Board then remanded the issue on appeal for further development which, as far as possible, has been accomplished. 


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD, depression and anxiety, was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 33.303, 3.304 (2016).


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.012, 3.303, 3.304, 4.125 (a) (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The development actions requested in the Board's April 2015 remand were fully completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The claims file demonstrates that additional VA medical center treatment records were obtained and associated with the claims file, further the Veteran was afforded a new VA examination in September 2015.  Additionally, the requested development sought to verify the Veteran's claimed in-service stressors was undertaken.  

Specifically, a search of the defense personnel records information retrieval system (DPRIS) could not confirm the Veteran's claimed stressors of being held at gun point or finding another airman with a hatchet in his back.  It was noted, however, that the U.S. Air Force Office of Special Investigations may have further information.  Thereafter, the Director of the Crime Records Center was contacted in order to verify the Veteran's stressors but it was noted that the request exceeded the forty-year record retention time.  Following these failed attempts to verify the Veteran's stressor, in February 2016 a formal finding was issued noting that the requested records could not be obtained.  The Joint Services Records Research Center (JSRRC) coordinator concluded that based on the records in VBMS, and requests form the JSRRC and Criminal Investigation Division, the Veteran's stressor was unverifiable for PTSD based on in-service personal trauma and that the Appeals Management Center could neither concede nor deny any possible connection.

Following the above development, a supplemental statement of the case was issued in March 2016.  The Veteran was informed of the formal findings memorandum noting that the Veteran's stressors could not be verified.  Consequently, the Board finds that there has been substantial compliance with these remand directives.  See Stegall, 11 Vet. App. at 271 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

II. Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309 (a).  In this case, the Veteran has been diagnosed with multiple psychiatric disorders.  However, those disorders are not considered to be a "chronic disease" under 38 C.F.R. §§ 3.309, 3.384 (2016).  Therefore, service connection for an acquired psychiatric disorder on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The Board must weigh the evidence for and against the Veteran's claim, when the evidence is in equipoise the Veteran is afforded the benefit of the doubt.

With regard to PTSD, service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  See 38 C.F.R. § 3.304 (f) (2016); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) or the Fifth Edition (DSM-V).  See 38 C.F.R. § 4.125 (a) (2009-2016). 

Effective July 13, 2010, 38 C.F.R § 3.304 (f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010), codified at 38 C.F.R. § 3.304 (f)(3).  Under the amended regulation, service connection for PTSD may be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA. 75 Fed. Reg. 39843, 39852  (July 13, 2010).  Here, the Veteran's stressors are not shown to be due to fear of hostile military or terrorist activity, noting that the Veteran stated that his stressor was based upon the actions of Thai civilians.  

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304 (f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5).  VBA's Adjudication Procedure Manual, M21-1MR, also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.n.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.




Analysis

The Veteran contends that he has PTSD based upon in-service stressors.  Specifically, he cites to two incidents in service, one in which he was held at gunpoint by a Thai civilian when the Veteran prevented him and others from entering his base, the other in which the Veteran found a fellow airman who was stabbed by a meat clever in the back.  The Veteran's personnel records show that he served as a security policeman in Thailand.  

The Veteran is shown to have report nervous trouble in his October 1968 report of medical history.  In a medical history given at separation, the Veteran denied nervous trouble of any sort.  The service medical records are silent as to any reference to any type of psychiatric disorder.  Personnel records demonstrate no instances of discipline.  The separation examination found no psychiatric abnormalities.  

Regarding PTSD, the Board must determine whether there is medical evidence establishing a diagnosis of PTSD, credible supporting evidence that the stressor occurred and a link between the Veteran's symptoms and the in-service stressor.  Here, the evidence weighs against each element of the Veteran's service connection claim.  Moreover, the evidence does not establish a fear of hostile military or terrorist activity, nor does the evidence suggest a personal assault occurred which resulted in PTSD.

As noted above, neither of the Veteran's claimed stressors could be verified.  The Veteran's service treatment records make no note whatsoever of either of the Veteran's claimed stressors occurring.  Moreover, treatment and personnel records during service fail to indicate that the Veteran underwent a personal assault such as being held at gun point.

While the Veteran argues that he was told to forget the incident in which he was held at gun point, inconsistencies in the evidence of record render the Veteran's lay statements less credible.

This is noted at great length by the Veteran's most recent VA examiner who, in September 2015, explained that the Veteran's case was particularly challenging due to inconsistencies in the Veteran's self-report over time and with the objective evidence.  

In so finding, the examiner noted VA psychiatrist Dr. K.L.'s note that the found a soldier dead after being injured by a meat cleaver as opposed to 1989 reports in which the Veteran is shown to report finding a soldier still living from such a wound and helping him get an ambulance.  The VA examiner noted that the Veteran reported that he rebelled during service whereas disciplinary problems were not reported in service.  The examiner described inconsistencies in the Veteran's reports of employment, noting that he first reported that he quit jobs because he did not wish to relocate and due to low pay and only later reported that he was unable to work due to his psychological symptoms.  

For the reasons noted above, the Board finds the Veteran's stressor statements not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.)

Given that the Veteran's claimed stressors could not be verified and that the Veteran's own statements are inconsistent, a stressor for the purpose of establishing service connection has not been demonstrated by the evidence of record.

In so finding, the Board notes that the Veteran has been diagnosed with PTSD by clinical psychologists and psychiatrists.  However, those findings have relied upon incredible evidence and a finding of PTSD on this basis is invalid.  

Regarding the Veteran's other psychiatric disabilities, these are not shown to be related to service.  Supporting this finding are early treatment reports and examinations which suggest that the Veteran's psychiatric disabilities are related in part to his father's death at age twelve and the reliving of that trauma through his own trauma in a mining accident after service.  Further, early treatment records include multiple reports which suggest that the Veteran was more affected by the fact that the Veteran did not get to participate in combat as opposed to events or symptoms that occurred therein.

Supporting this conclusion is a June 1988 private treatment record of Dr. A.F., M.D. which noted that the Veteran was under much stress because of family problems.  In an August 1988 letter, the Veteran's family members reported that the Veteran had been injured in a mine accident several years earlier and that he was now under a great deal of stress.

January 1989 psychiatric testing revealed findings that the Veteran was a psychophysiological neurotic who was regressing into dependent helplessness with marginal vocational adjustment.  It was reported that the Veteran was tense, anxious and depressed.  The examiner noted the Veteran's preoccupation with going to Vietnam.  Following examination of the Veteran, the examiner provided a diagnosis of generalized anxiety disorder with features of panic-like attacks and agoraphobia.  The examiner found that the Veteran had appeared to have a case of psychological neurosis and that he was regressing into a dependent helplessness.  The examiner stated that he saw little to connect these conditions with relatively uneventful military service.  

Further, in an April 2011 VA examination, the examiner noted that records indicated that the Veteran was in a mining accident and that this coupled with his father's death was the most likely cause of the Veteran's PTSD.  It was noted that military stress may have also contributed to the Veteran's problems but most likely he would have noticed problems prior to 1989 if these had a significant effect on the Veteran.

The examiner stated that it was believed that the Veteran was first traumatized by his father's death and that the Veteran may have learned to have his needs met by being the identified patient.  The examiner stated that military related trauma may have contributed to his problems.  

A March 2013 VA medical opinion stated that after a careful review of the Veteran's claims file, the examiner did not believe that the Veteran's problems were related to his service.  The examiner noted that the evidence indicated that the Veteran was first treated in 1989 with no mention of PTSD at that time.  Instead the Veteran was diagnosed with dysthymia, panic and personality disorder not otherwise specified with dependent features.  Reports indicated that the Veteran was angry he was not allowed to fight in combat. The examiner stated that, while this was frightening, it was not typical for a person after so many years to want revenge for such an incident.  The examiner concluded that the earlier trauma of the loss of his father was the precipitating event and also likely the source of some of his dependent features.

The examiner stated that in addition, the Veteran was in a mining accident and his father died in a mining accident.  The examiner stated that the accident in the mine which would remind him of his father's death more poignantly was more likely to be responsible for an impairment than an incident that occurred many years prior to the mining accident.  The examiner stated that on the previous examination the examiner was attempting to give the Veteran the benefit of the doubt but after a more careful study of treatment notes, that the Veteran's depression was less likely than not related to his military experiences.  

The Veteran's September 2015 VA examiner noted that the Veteran had been examined several times and diagnosed with anxiety and depressive disorders along with personality disorders.  Support for a personality disorder was not found, since mental health problems were not clearly identified until around 1988, when he was around 39 years old.  The examiner found that the Veteran's current presentation is most consistent with a diagnosis of Unspecified Anxiety Disorder.  The examiner stated that this DSM-V diagnosis is consistent with the DSM-IV-TR diagnosis of Anxiety Disorder NOS as rendered by his current treating psychiatrist, Dr. V.M.

The examiner concluded that when considering 1.) The length of time between the Veteran's service and the first occurrences of mental health problems in the record; 2.) The questionable reliability of the Veteran's self-report (including about the stressors); and 3.) The lack of evidence supporting any maladjustment while in the service, it was less likely than not that his Unspecified Anxiety Disorder was incurred in the service or was caused by his claimed stressors.

The Board is cognizant that some of the evidence of record suggests that the Veteran has a psychiatric disability which is due to service.  As noted above, the Veteran's April 2011 examiner suggested that the Veteran's service may have contributed to psychiatric disorders.  Additionally, early findings of Dr. E.E. note in a December 1989 treatment record that the Veteran's suicidal depression and PTSD relate primarily to having been threatened with sudden death when he gave himself up for death at gun point.  Dr. E.E. suggested in other treatment notes that the Veteran's need to go to combat was related to those stressors themselves, in a need to feel brave rather than fearful.  The Board notes that while this evidence weighs in favor of the Veteran's claims, it must be noted that these findings rely upon the Veteran's own statements which, as noted above, are not afforded any probative weight due to inconsistent reports and are found to be not credible.  Moreover, this evidence is outweighed by multiple findings that the Veteran's psychiatric disorders are not related to his service from 1989 to the present.  

Further, in this case, the Board finds the opinion of the September 2015 VA examiner most persuasive.  In the examination report, the September 2015 VA examiner is shown to have thoroughly reviewed the evidence of record, as demonstrated by the extensive history provided in the examination report, to have considered contradictory evidence and to have provided comprehensive medical findings.  As such, the Board finds persuasive the examiner's findings that the Veteran does not have PTSD and that an acquired psychiatric disorder was not related to his service.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder, and a depressive disorder is denied.




____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


